Title: Robley Dunglison to James Madison, 30 October 1829
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Virginia
                                
                                Oct. 30. 1829
                            
                        
                         
                        Some few of the Students, who are their own Guardians, have received permission from the Authorities of the
                            Institution to be absent for a short time at the Convention.
                        This I have considered it important to make known to you, as otherwise it might seem that they had absented
                            themselves without leave. I have the honor to be with the most profound respect, Your obed Servant
                        
                            
                                Robley Dunglison
                            
                        Chairman of the Faculty
                    